Felton, J.
1. On the trial of an issue formed by the filing of an affidavit of illegality to the foreclosure of a retention-of-title or conditional-sale contract, where it appeared from the evidence that the defendant did not tender to the sheriff the amount appearing to be due without contest and not denied in the affidavit, it was not error for the court to dismiss the affidavit of illegality on motion of the plaintiff. Code, § 67-2401(7).
*471Decided October 1, 1938.
I. J. Bussell, for plaintiff in error.
Parker & Parker, contra.
2. It is not necessary to the validity of a levy in the foreclosure of a retention-of-title contract for the owner thereof to execute and record a bill of sale to the property involved. Macon Savings Bank v. Jones Motor Co., 168 Ga. 805 (2) (149 S. E. 217); Cobb v. Growers Finance Corporation, 40 Ga. App. 442 (2) (149 S. E. 920) ; Jackson v. Parks, 49 Ga. App. 29, 30 (174 S. E. 203).
3. Whether such a contract is properly attested is immaterial between the original parties or between the maker and a transferee. Futch v. Taylor, 22 Ga. App. 441 (96 S. E. 183); Code, § 67-1305.
4. The court did not err in dismissing the affidavit of illegality, and in rendering judgment,for the plaintiff transferee.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.